Citation Nr: 1121333	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for service-connected cervical spine degenerative joint disease.

2. Entitlement to an initial rating in excess of 20 percent for service-connected chronic lumbar strain.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that the Veteran also appealed the initial 10 percent rating assigned for service-connected posttraumatic stress disorder (PTSD) as well as the 10 percent assigned for status post fracture nasal septum and denials of service connection for disorders of the left and right hands and wrists.  However, he failed to timely perfect his appeal as to these issues.  Nevertheless, his VA Form 9 may be construed as new claim with respect to each of these issues; thus, the Board REFERS the claim for a ratings in excess of 10 percent each for service-connected PTSD and status post fracture nasal septum and claims to reopen the claims for service connection for disorders of the left and right hands and wrists to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the record demonstrates that the Veteran was last examined for the purposes of assessing the severity of the disabilities on appeal in December 2006, over four years ago, and the Board determines that there is insufficient evidence upon which to assess the current nature and severity of his service-connected disabilities of the neck and back.  Further, the most recent VA treatment record in the file is dated in September 2008, and the record reflects that the Veteran is treated at the VA facility in Battle Creek on a regular basis.  Thus, the Board concludes that there are likely to be outstanding VA treatment records that should be obtained prior to further adjudication of the claims.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  

Accordingly, the case is REMANDED for the following action:

1. Request all VA treatment records from the Veteran from the Battle Creek VA facility dated from September 2008 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA examination in order to ascertain the current nature and severity of his service-connected cervical spine and lumbar spine disabilities.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All necessary tests should be performed and the results documented.  

The report should include testing and examination of the neck and spine functionality, as well as any potential neurological symptoms related to the service-connected neck and back disabilities.  

With respect to any present neurological disability in an extremity, the examiner should identify the affected nerve(s) and provide an opinion as to whether the nerve paralysis is complete or incomplete.  If incomplete indicate whether impairment is mild, moderate, moderately severe, or severe.  The examiner should also offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that symptoms associated with the Veteran's cervical and lumbar spine disabilities cause him to be unable to obtain and retain substantially gainful employment.  A rationale for any opinion advanced should be provided.

3. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's rating claims should be readjudicated, to include all evidence received since the October 2008 supplemental statement of the case.  If any claim remains denied, the Veteran should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


